 Case 2:15-cv-00130-RJJ-SJB ECF No. 65 filed 05/12/20 PageID.1040 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

PEOPLE OF THE STATE OF
MICHIGAN,

               Plaintiff,                                   Hon. Robert J. Jonker

v.                                                          Case No. 2:15-cv-130

JOHN R. KANERVA,

            Defendant.
____________________________________/

                            REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to 28 U.S.C. § 636(b)(1)(A) for a Report and

Recommendation on Defendant’s Motion to Reopen Case. (ECF No. 61.) For the reasons that

follow, the undersigned recommends that Defendant’s motion be DENIED. The undersigned

further recommends that the Court enter an order instructing the Clerk of the Court to reject all

future motions or filings, including notices of removal, relating to Defendant’s efforts to remove

the underlying criminal case to this Court.

       On September 17, 2015, Defendant initiated the present case by filing a notice of removal

regarding a criminal proceeding against him pending in the Marquette County Circuit Court.

(ECF No. 1.)      On October 28, 2015, Magistrate Judge Greeley entered a Report and

Recommendation recommending that the Court remand the case to state court because civil rights

violations may not be brought as counterclaims to a criminal prosecution and the removal failed

to satisfy the narrow requirements for removal of criminal cases under 28 U.S.C. § 1443. (ECF

No. 28 at PageID.410–11.)      On December 15, 2015, Judge Bell adopted Magistrate Judge
    Case 2:15-cv-00130-RJJ-SJB ECF No. 65 filed 05/12/20 PageID.1041 Page 2 of 4



Greeley’s recommendation to remand the case over Defendant’s objection that removal was proper

under 28 U.S.C. § 1443. (ECF No. 39.)

         Defendant’s motion to reopen provides no valid basis for the Court to reopen the case.

Defendant cites no court rule or other authority supporting his motion, nor does he argue that the

remand order—issued more than four years ago—was erroneous or invalid. Moreover, to the

extent Defendant asserts that his constitutional rights have been violated during the state criminal

proceeding, those allegations provide no basis for this Court to exercise removal jurisdiction over

the state criminal case.1 See St. Louis Cnty. v. Johnson, No. 4:15CV745, 2015 WL 2238998, at

*2 (E.D. Mo. May 12, 2015) (“Defendant[s] merely argue[] that they are being denied general

constitutional rights by the trial court-violations which can be addressed on appeal or in habeas

corpus proceedings.”). Accordingly, Defendant’s motion lacks merit and should be denied.

         As Magistrate Judge Greeley noted in his October 28, 2015 Report and Recommendation,

Defendant has a history of improperly removing cases to this Court. 2              (ECF No. 28 at

PageID.410.) Apart from the improper removal in this case, following remand, Defendant has

made numerous attempts to file documents in this case, unnecessarily consuming the Court’s and

its staff’s time in dealing with Defendant’s voluminous and frivolous filings. (See ECF Nos. 44,

45, 49, 50, 55, 57, 59 and 60.) In addition, on January 6, 2020, Defendant filed another notice of

removal purporting to remove a psychiatric evaluation proceeding in the state criminal case



1
  Removal jurisdiction under 28 U.S.C. § 1443(1) is valid only if the right allegedly denied “arises
under a federal law ‘providing for specific civil rights stated in terms of racial equality.’” Johnson
v. Mississippi, 421 U.S. 213, 219 (1975) (quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966)).
Defendant has never made such an allegation in this case.
2
  Since Judge Greeley issued his Report and Recommendation, Defendant removed two more
cases to this Court, both of which were summarily remanded. See Wells Fargo Bank NA v. Russell
A. Kanerva, et al., No. 2:19-cv-22 (W.D. Mich.); Center for Forensic Psychiatry, et al. v. John R.
Kanerva, No. 2:20-cv-2 (W.D. Mich.).
                                                2
 Case 2:15-cv-00130-RJJ-SJB ECF No. 65 filed 05/12/20 PageID.1042 Page 3 of 4



underlying the instant case. See Center for Forensic Psychiatry, et al. v. John R. Kanerva, Case

No. 2:20-cv-2 (W.D. Mich.). On January 7, 2020, Judge Maloney remanded the case to state

court based on lack of jurisdiction. (Case No. 2:20-cv-2, ECF No. 12.) Defendant thereafter

filed a motion for reconsideration and numerous supplements. (ECF Nos. 7, 9–11, 12, 13.) On

May 5, 2020, Judge Maloney denied Defendant’s motion for reconsideration, noting that while

Defendant alleged various constitutional violations in the state-court proceeding, he failed to

identify any error in the previous remand order. (ECF No. 14.)

       Thus, Defendant continues to place an unwarranted burden on this Court’s limited

resources. Accordingly, the undersigned recommends that, pursuant to its inherent power to

manage and control its own docket and prevent abuse of its process, the Court enter an order

directing the Clerk to reject any additional filings by Defendant, including notices of removal,

relating to Defendant’s effort to remove the underlying criminal case (or its related proceedings)

to this Court. The undersigned further recommends that, in light of Defendant’s litigation history,

the Court warn Defendant that the filing of future meritless lawsuits or notices of removal may

result in the imposition of sanctions, including an order enjoining Defendant from filing any new

actions unrelated to the criminal case, without first obtaining the Court’s permission. See Polyak

v. Hamilton, No. 85-6134, 1986 WL 17566 (6th Cir. Aug. 15, 1986) (affirming district court’s

order enjoining the plaintiff from filing future actions arising from state-court litigation without

obtaining court permission); Hackett v. Tennessee, No. 94-5311, 1995 WL 283844 (6th Cir. May

10, 1995) (affirming district court’s order barring a plaintiff who had removed a criminal

proceeding from filing any future actions); Phillips v. McKinny, Nos. 1:17-cv-1299, 1:17cv1300,

1:17cv1301, 1:17cv1302, 2017 WL 8785567 (E.D. Va. Dec. 14, 2014) (enjoining party “who

continued to file frivolous motions even though all of his cases had been remanded to state court


                                                 3
 Case 2:15-cv-00130-RJJ-SJB ECF No. 65 filed 05/12/20 PageID.1043 Page 4 of 4



for lack of federal jurisdiction” from filing any pleadings without first obtaining permission of a

district judge).

        For the foregoing reasons, the undersigned recommends that the Court deny Defendant’s

Motion to Reopen (ECF No. 61), direct the Clerk to reject any future filings relating to Defendant’s

efforts to remove the underlying criminal case to this Court, and warn Defendant that the future

filing of meritless lawsuits or notices of removal may result in the imposition of sanctions as

discussed above.

                                            NOTICE

        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



Dated: May 12, 2020                                           /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge




                                                 4
